DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed 11/15/2022.
Claims 1, 10, 12, and 20 have  been amended and is hereby entered.
Claims 21-26 have been added.
Claims 4, 7-9, 11, and 13 have been cancelled.
Claims 1-3, 5, 6, 10, 12, and 14-26 are currently pending and have been examined.
The previous objection is hereby withdrawn due to amendments to the claims.
The previous 101 rejection is maintained for the reasons below, and 112 rejections have been added.


Response to Arguments

Applicant's arguments filed 11/15/2022 regarding claims 1-20 rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive:
Applicant argues #1:
The Non-Final Office Action asserts that the pending claims are directed to an abstract idea, and more specifically, commercial or legal interactions falling within the "Certain Methods of Organizing Human Activities" grouping of abstract ideas. Non-Final Office Action at 5-8. However, the amended claims recite non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein, when a computer hardware arrangement comprising a microprocessor in data communication with a database containing historical location information for a plurality of satellites executes the instructions, the computer arrangement is configured to perform specific procedures for tracking satellites, determining network and satellite coverage areas, and fraud detection based on these and other determinations. Accordingly and in contrast to the assertions in the Non-Final Office Action, Applicant submits that the claims are directed to a unique, technical implementation of fraud detection. 
In addition, assuming arguendo that the claims were directed to an abstract idea, Applicant submits that the alleged judicial exception is integrated into a practical application. Applicant further submits that the claims go significantly beyond merely applying instructions as alleged on page 9 of the Non-Final Office Action. 


Examiners response:
Examiner respectfully disagrees, the use of the additional elements and the tracking of the satellites does not render the claims eligible under 35 USC 101, the tracking is described at a high level of generality, such that is could be tracking data in terms of accessing a data in a database.  Further, this is akin to Electric Power Group, in which the Courts found selecting a particular data source or data type to be manipulated was insufficient to overcome 101, Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);.  Examiner notes that MPEP 2106.05(a) does provide that Components or methods, such as measurement devices or techniques, that generate new data, may be sufficient to show an improvement in existing technology, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);, however the claims in the instant application fail recite any such improvement in measurement devices or techniques, as the claims are directed towards on the abstract concepts of analyzing and tracking satellite data in generic manner, insufficient to amount to an technical improvement.
For the reasons above, the 101 rejection is hereby maintained. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-6 depend upon claim 4 which has been cancelled.  Similarly, claim 10 depends on claim 7 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 10, 12, and 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards non-transitory computer-accessible mediums. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims as follows:
Claim 1 recites an idea, in part, by:
information for a plurality of satellites;
receiving first information related to a first transaction associated with a financial account, wherein the first information includes a first date and a first time associated with the first transaction;
tracking a first satellite of the plurality of satellites and a second satellite of the plurality of satellites using a geolocation of the first satellite and a geolocation of the second satellite;
updating data based on the tracking of the first satellite and the second satellite;
determining a first network coverage area associated with the first transaction based on the first information and by accessing the database, wherein the first network coverage area is based on a coverage area for a first satellite;
receiving second information related to a second transaction associated with the financial account, wherein the second information includes a second date and a second time associated with the second transaction;
determining a second network coverage area associated with the second transaction based on the second information, the second network coverage area is based on a coverage area for the second satellite; and
determining a first geographic location associated with the first network coverage area and a second geographic location associated with the second network coverage area;
mapping a route between the first geographic location and the second geographic location;
determining a distance based on the route; and
flagging the second transaction as potentially fraudulent based on the first network coverage area and the second network coverage area, an elapsed time between the first transaction and the second transaction, and a likelihood of a person travelling the distance in the elapsed amount of time.

Claim 12 recites an idea, in part, by:
receiving first information related to a plurality of satellites;
obtain historical location information for the plurality of satellites;
tracking a first satellite of the plurality of satellites and a second satellite of the plurality of satellites using a geolocation of the first satellite and a geolocation of the second satellite; 
updating data based on the tracking of the first satellite and the second satellite;
determining a geographic area associated with a network coverage area for each of the satellites;
receiving second information related to a first transaction associated with a financial account, wherein the second information includes a first date and a first time associated with the first transaction;
determining a first geographic area for the first transaction based on the network coverage area of the first satellite and the second information;
receiving third information related to a second transaction associated with the financial account, wherein the third information includes a second date and a second time associated with the second transaction;
determining a second geographic area for the second transaction based on the network coverage area of the second satellite through and the third information; and
flagging the second transaction as potentially fraudulent based on the first geographic area and the second geographic area.

And claim 20 recites an idea, in part, by:
historical location information for a plurality of satellites;
receiving first information related to a first transaction associated with a financial account;
accessing data to obtain historical location information for a first satellite and a second satellite;
tracking the first satellite and the second satellite using a geolocation of the first satellite and a geolocation of the second satellite;
updating the data based on the tracking of the first satellite and the second satellite;
determining a first geographic area associated with the first transaction based on a first network coverage area associated with the first satellite;
receiving second information related to a second transaction associated with the financial account; determining a second geographic area associated with the second transaction based on a second network coverage area associated with the second satellite;
determining (i) an elapsed time between the first transaction and the second transaction and (ii) a distance between the first geographic area and the second geographic area;
determining a likelihood of a person travelling the distance in the elapsed amount of time; and
flagging the second transaction as potentially fraudulent based on the likelihood.

The steps recite above in Step 2A Prong 1, under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) for analyzing information related to satellite coverages and transactions to flag a transaction as potentially fraudulent, but for the recitation of generic computer components.   That is other than reciting a non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, a database, and a map database nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database.  The non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database.  The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components and limiting the idea to a particular environment (the satellites) is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Tracking the satellites is merely generally linking the abstract idea to a particular technical environment for flagging potentially fraudulent transactions based on the satellite and transaction information, akin to  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer-accessible medium having stored thereon computer-executable instructions, computer hardware arrangement comprising a microprocessor in data communication with a database, microprocessor in data communication with a database, database, and map database to perform the steps cited above in Step 2A Prong 1 of the analysis, which amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to a particular environment.  Mere instructions to apply an exception using a generic computer component and limiting the exception to particular environment does provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data related to the transactions and satellite coverage areas and locations and analyzing that information to flag a transaction as potentially fraudulent. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-3, 5-6, 10, and 14-19, and 21-26 further define abstract idea for how the information is tracked, at what intervals, and analyzed to flag a transaction as potentially fraudulent.  The tracking is recited broadly, and could be interpreted as tracking information stored in (or received from) a database in which the claims are directed towards analyzing that information to determine if a transaction is fraudulent, and further recite accessing a map data database to analyze the transaction information, similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Further [0021] of the specification describes using a time-series database to track the satellites, showing that tracking is merely analyzing data associated with the satellites.  These are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas merely being applied with generic computer components.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694